DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.

Claim Objections
Claim 34 is objected to because of the following informalities:  
In claim 34, in line 2, the word --- the --- should be inserted before the word “first”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poland et al. (US Pub No. 2010/0160784) in view of Barthe et al (US Pub No. 2014/0276055).
With regards to claim 26, Poland et al. disclose method for remotely controlling an ultrasound system including a main processing console (“base station host”) and an ultrasound transducer (probe (10) with a transducer array) (paragraphs [0023], [0025]-[0027], [0046]) comprising:
providing one or more ultrasound control functions (i.e. change the probe operating mode from B-mode to color flow, put a vector line over the image etc., image freeze  control, acquire control to acquire and save a frozen image or live image loop, etc.) to a user through an ultrasound remote controller (22, 32, 136/138; Figures 1b, 1c, 9a, 9b; paragraphs [0024]-[0025]) remote from the main processing console, wherein the one or more ultrasound control functions are used to remotely control operation of the main processing console (paragraphs [0023], [0025]-[0027], [0046], note that there is wireless/remote communication between the wireless probe/user interface and the base station host; paragraph [0031], referring to beamformed signals from the probe are transmitted to a host system “where they may undergo further beamforming and then image processing and display”, and therefore the base station “host system” serves as a main processing console; Figures 1-2, 6a 8-9, 14);
receiving input from the user at the ultrasound remote controller for the one or more ultrasound control functions to remotely control the operation of the main processing console (paragraphs [0026]-[0027], [0046], [0065], wherein the base station host system includes a display for displaying the ultrasound images produced from the signals received from the wireless/remote probe, wherein the ultrasound control functions include a freeze button and mode controls for user to control what is displayed, thus controlling the processing/displays that occurs at the main processing console (“base station host”) through remote/wireless communication; Figures 1-2, 6a, 14); and
transmitting operational instructions (i.e. via the “wireless communication link”/radio transceiver and antenna) to the main processing console for remotely controlling the operation of the ultrasound system through the ultrasound remote controller based on the input for the one or more ultrasound control functions received at the ultrasound remote controller (paragraphs [0023], [0025]-[0029], [0032], [0065]; Figures 1-4, 6a, 14).
	However, Poland et al. do not specifically disclose that the one or more ultrasound control functions are changed based on a context of a type of medical procedure performed by the user using the ultrasound system.
Barthe et al. disclose an ultrasound imaging system comprising a handwand (100) and a removable ultrasound transducer module (200), wherein the hand wand (100) includes a first controlling device (150) operably controlling an imaging function and a second controlling device (160) operably controlling a treatment function (Abstract; paragraphs [0135]-[0136]; Figures 1-3). Barthe et al. disclose that the removable emitter-receiver module (200) can be configured for different types of medical procedures, such as a combined dual-mode imaging/therapy transducer (i.e. medical procedure comprising of combined imaging/therapy), or simply separate therapy probe (i.e. medical procedure comprising of only therapy using different treatment parameters) and an imaging probe (i.e. medical procedure comprising of only imaging using different imaging parameters), etc. (paragraphs [0110], [0124], [0137]).  When the emitter-receiver module (200) (which is associated with a specific type of medical procedure) is inserted, the controller (300) automatically detects it and updates (i.e. changes) the interactive graphical display (310) and the probe can be successfully identified (paragraphs [0134], [0139], [0180], [0186], [0188]-[0189], [0192], [0217]-[0218]; Figure 22, note that the interactive graphical display (310) includes ultrasound control functions).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the one or more ultrasound control functions of Poland et al. be changed based on a context of a type of medical procedure performed by the user using the ultrasound system, as taught by Barthe et al., in order to provide and account for interchangeable coupling between the remote controller and the ultrasound transducer, thereby allowing different ultrasound transducers to be used and further to successfully identify the probe and provide the corresponding calibration data (paragraphs [0011], [0129]; paragraphs [0186], [0188]-[0189]).
With regards to claim 32, Poland et al. disclose an ultrasound remote controller comprising: 
a user interface controller (22, 32, 136/138; Figures 1b, 1c, 9a, 9b; paragraphs [0024]-[0025]) configured to:
provide one or more ultrasound control functions (i.e. change the probe operating mode from B-mode to color flow, put a vector line over the image etc., image freeze  control, acquire control to acquire and save a frozen image or live image loop, etc.) to a user remote from a main processing console (i.e. “base station host”) of an ultrasound system including an ultrasound transducer (probe (10) with a transducer array), wherein the one or more ultrasound control functions are used to remotely control operation of the main processing console (paragraphs [0023], [0025]-[0027], [0046], note that there is wireless/remote communication between the wireless probe/user interface and the base station host; paragraph [0031], referring to beamformed signals from the probe are transmitted to a host system “where they may undergo further beamforming and then image processing and display”, and therefore the base station “host system” serves as a main processing console; Figures 1-2, 6a 8-9, 14);
receive input for the one or more ultrasound control functions from the user for remotely controlling the operation of the main processing console (paragraphs [0026]-[0027], [0046], [0065], wherein the base station host system includes a display for displaying the ultrasound images produced from the signals received from the wireless/remote probe, wherein the ultrasound control functions include a freeze button and mode controls for user to control what is displayed, thus controlling the processing/displays that occurs at the main processing console (“base station host”) through remote/wireless communication; Figures 1-2, 6a, 14); and
a communication interface (“wireless communication link”/radio transceiver and antenna) configured to transmit operational instructions to the main processing console for remotely controlling the operation of the main processing console through the ultrasound remote controller based on the input for the one or more ultrasound control functions received by the user interface controller (paragraphs [0023], [0025]-[0029], [0032], [0065]; Figures 1-4, 6a, 14).
However, Poland et al. do not specifically disclose that at least one of the one or more ultrasound control functions provided by the user interface controller are changed  based on a context of a type of medical procedure performed by the user using the ultrasound system.
Barthe et al. disclose an ultrasound imaging system comprising a handwand (100) and a removable ultrasound transducer module (200), wherein the hand wand (100) includes a first controlling device (150) operably controlling an imaging function and a second controlling device (160) operably controlling a treatment function (Abstract; paragraphs [0135]-[0136]; Figures 1-3). Barthe et al. disclose that the removable emitter-receiver module (200) can be configured for different types of medical procedures, such as a combined dual-mode imaging/therapy transducer (i.e. medical procedure comprising of combined imaging/therapy), or simply separate therapy probe (i.e. medical procedure comprising of only therapy using different treatment parameters) and an imaging probe (i.e. medical procedure comprising of only imaging using different imaging parameters), etc. (paragraphs [0110], [0124], [0137]).  When the emitter-receiver module (200) (which is associated with a specific type of medical procedure) is inserted, the controller (300) automatically detects it and updates (i.e. changes) the interactive graphical display (310) and the probe can be successfully identified (paragraphs [0134], [0139], [0180], [0186], [0188]-[0189], [0192], [0217]-[0218]; Figure 22, note that the interactive graphical display (310) includes ultrasound control functions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least one of the one or more ultrasound control functions of Poland et al. provided by the user interface controller be changed based on a context of a type of medical procedure performed by the user using the ultrasound system, as taught by Barthe et al., in order to provide and account for interchangeable coupling between the remote controller and the ultrasound transducer, thereby allowing different ultrasound transducers to be used and further to successfully identify the probe and provide the corresponding calibration data (paragraphs [0011], [0129]; paragraphs [0186], [0188]-[0189]).

Allowable Subject Matter
Claims 1-11, 13-18, 23-24, 28-31 and 33-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest an ultrasound remote controller, the ultrasound remote controller being attachable to, and detachable from, each of the plurality of ultrasound transducers to allow a user to remotely control the main processing console from a distance, the attachable/detachable ultrasound remote controller comprising a user interface controller and an inertial motion unit to determine geometric data of the ultrasound remote controller, wherein the ultrasound remote controller calibrates the geometric data of the ultrasound remote controller to identify geometric data of the first ultrasound transducer, the geometric data of the first ultrasound transducer including one or more of a motion, a position, or an orientation of the first ultrasound transducer, in combination with the other claimed elements. 
The dependent claims are allowable due to their dependency. 

Response to Arguments
Applicant’s arguments, see pgs. 15-21, filed March 29, 2022, with respect to claim 1 have been fully considered and are persuasive.  The prior art rejection of claims 1-11, 13-18, 23-24, 28-29, 30-31 and 33-34 has been withdrawn. 
With regards to claims 26 and 32, Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. 
With regards to claims 26 and 32, Applicant argues that in Barthe, swapping out the emitter-receiver module (200) (transducer) will reconfigure the interactive graphical display (310); however, the interactive graphical display (310) is a component of the main controller unit (300), which Applicant asserts is not what is being claimed.  Specifically, Applicant asserts that claim 32 is reciting components of the ultrasound remote controller, which is associated with the hand wand (100) of Barthe, and therefore swapping the emitter-receiver module (200) does not change the functions of the imaging button (150) or the treatment button (160) on the hand wand (100).
Examiner respectfully disagrees and first notes that claim 26 and 32 are rejected under the combination of Poland in view of Barthe, wherein Poland is relied upon to teach the user interface controller which is configured to provide one or more ultrasound control functions and Barthe is relied upon for a teaching of wherein one or more ultrasound control functions are changed based on a context of a type of medical procedure performed by the user using the ultrasound system.  As set forth in the above rejection, Barthe discloses that an interactive graphical display (310) is updated (i.e. “changed”) based on which emitter-receiver module (200) is inserted, which is associated with a specific type of medical procedure which would be performed by a user.  Control functions on the interactive graphical display of Barthe (see paragraphs [0134] and [0217]-[0218] and Figure 22 of Barthe which discloses that controller houses the interactive graphical display (310) which includes a touch screen monitor and GUI that allows the user to interact with the CTS for controlling operations, etc.) are therefore ultimately changed based on a context of a type of medical procedure performed by the user using the ultrasound system.  Poland modified in view of this teaching of Barthe would therefore result in having the one or more ultrasound control functions provided by the user interface controller of Poland be changed based on a context of a type of a medical procedure performed by the user using the ultrasound system.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant argues that Barthe’s imaging button (150) remains an imaging button and is not changed to a “start clip” button, and therefore does not cure the deficiencies of Poland) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As set forth in the above rejection and further discussed above, the combination of Poland and Barthe meets the limitation of the one or more ultrasound control functions provided by the user interface controller being changed based on a context of a type of medical procedure performed by the user using the ultrasound system.  
Claims 26 and 32 therefore remain rejected under the previously applied prior art.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793